Order entered October 17, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01404-CV

                           IN RE RONALD NEWTON, Relator

                Original Proceeding from the 298th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-11818

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus in part and DENY it in part. We ORDER that relator bear the costs of this original

proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE